t c memo united_states tax_court glenn litwak petitioner v commissioner of internal revenue respondent docket no 21122-07l filed date robert t leonard for petitioner laura l buckley karen nicholson sommers and jeffrey a schlei for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of his unpaid and federal_income_tax liabilities the issue for decision is whether respondent abused his discretion in sustaining his proposed levy background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed his petition petitioner is an attorney and real_estate broker he operates two s_corporations glenn litwak a professional_corporation and gtl realty inc both corporations pay him wages reported on forms w-2 wage and tax statement he also receives net business income which he reports on schedules k-1 shareholder’s share of income credits deductions etc from both s_corporations petitioner filed federal_income_tax returns for and but failed to pay the tax shown on the returns as due respondent filed notices of federal_tax_lien federal tax_liens for tax years and on date respondent mailed a final notice--notice of intent to levy and notice of your right to a hearing for and to petitioner on date respondent received petitioner’s timely filed form request for a collection_due_process_hearing for and offer-in-compromise on date respondent received petitioner’s form_656 offer_in_compromise oic as to tax_liabilities for and petitioner attached to the oic a form 433-a collection information statement for wage earners and self-employed individuals a form 433-b collection information statement for businesses for glenn litwak a professional_corporation and a form 433-b for gtl realty inc petitioner offered to settle the following outstanding federal_income_tax liabilities including interest computed to date for dollar_figure based on doubt as to collectibility tax_year liability form_1040 form_1040 form_1040 form_1040 form_1040 form_1040 form_1040 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s counsel asserted that petitioner was unable to make monthly payments and that petitioner’s net realizable equity in assets was dollar_figure petitioner would be able to borrow dollar_figure from family members and friends and accordingly offered to compromise all his outstanding federal_income_tax liabilities for this amount petitioner submitted a letter with his oic which discussed the potential dischargeability of his federal_income_tax liabilities in bankruptcy the letter stated the taxpayer desires to reach an agreement through the offer_in_compromise program and avoid bankruptcy however bankruptcy is a viable option and consideration of an offer should be a calculated business decision petitioner’s counsel asserted that petitioner’s federal_income_tax liabilities for and were currently dischargeable or would soon be dischargeable in bankruptcy settlement officer’s review on date settlement officer nathan august mr august reviewed petitioner’s oic and the attached information mr august determined that petitioner’s and federal_income_tax liabilities would not be discharged in bankruptcy he determined petitioner had a current ability to pay dollar_figure per month on the basis of the difference between petitioner’s reported dollar_figure monthly income and monthly expenses of dollar_figure he noted that petitioner had an unencumbered bmw car with a current value of dollar_figure on date mr august sent a letter to petitioner scheduling a meeting for date and requesting additional documentation petitioner provided the documents and mr august reviewed the information therein he analyzed the bank statements forms w-2 and schedules k-1 petitioner provided and determined that the income figures that petitioner reported on his form 433-a were accurate thus mr august determined that petitioner received dollar_figure per month in gross wages net business income and interest_income using the internal revenue service’s national standard allowable expense table mr august determined that petitioner’s total allowable monthly expenses were dollar_figure and concluded that petitioner had the ability to pay dollar_figure per month towards his delinquent tax_liabilities mr august also determined that petitioner’s net realizable equity in assets was dollar_figure accordingly mr august calculated that petitioner’s net realizable equity in assets of dollar_figure plus his future income value of dollar_figure dollar_figure time sec_48 months produced a reasonable collection potential of dollar_figure sec_6330 hearing on date mr august held a sec_6330 hearing with petitioner and petitioner’s counsel during the sec_6330 hearing petitioner conceded net realizable equity in assets of dollar_figure petitioner’s counsel stated that petitioner could increase his oic to dollar_figure petitioner’s counsel asserted that petitioner later argued that the dollar_figure of assets would be exempt from the bankruptcy_estate in his hypothetical ch bankruptcy petitioner had offered more than his reasonable collection potential because his outstanding federal_income_tax liabilities for all years except for would be discharged in bankruptcy petitioner’s counsel informed mr august that petitioner intended to file for bankruptcy in date to discharge his federal_income_tax liabilities and credit card debt mr august told petitioner that he did not believe a bankruptcy court would discharge petitioner’s federal_income_tax liabilities because petitioner was not insolvent further he had determined that petitioner had an ability to pay dollar_figure per month towards his outstanding federal_income_tax liabilities petitioner’s counsel stated that petitioner was not able to pay dollar_figure per month and expected his income to decrease because he had lost a major client mr august told petitioner’s counsel that the claim that petitioner’s income would decrease was speculative and lacked supporting documentation he further determined that petitioner’s bank account deposit records covering the last months documented high income for petitioner and his two s_corporations on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or respondent rejected petitioner’s oic of dollar_figure and sustained the proposed levy because the oic did not represent petitioner’s reasonable collection potential opinion i jurisdiction and standard of review sec_6330 provides that the secretary shall furnish a taxpayer with written notice of his right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 petitioner does not dispute his underlying federal_income_tax liabilities for or or the validity of the federal tax_liens respondent filed for or rather petitioner disputes respondent’s rejection of his oics where the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite petitioner did not formally submit an oic of dollar_figure however respondent has conceded that petitioner made an oic of dollar_figure under an abuse_of_discretion standard a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 ii offer-in-compromise sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding liabilities the regulations and procedures under sec_7122 provide the exclusive method of effecting a binding nonjudicial compromise 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 648_f2d_1198 9th cir citing 278_us_282 affg in part revg in part and remanding per curiam on other grounds tcmemo_1979_71 a compromise based on doubt as to collectibility may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs with respect to oics on this basis we stated in 125_tc_301 affd 469_f3d_27 1st cir generally under the commissioner’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 see also internal_revenue_manual irm pt date absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance reasonable collection potential the taxpayer’s rcp includes realizable equity in assets owned by the taxpayer as well as amounts collectible from the taxpayer’s future income after allowing for payment of necessary living_expenses id pt generally where an irs appeals employee has followed the commissioner’s guidelines to ascertain a taxpayer’s rcp and rejected the taxpayer’s collection alternative on that basis we have found no abuse_of_discretion lemann v commissioner tcmemo_2006_37 see also schulman v commissioner tcmemo_2002_129 petitioner made oics of dollar_figure and dollar_figure to settle his outstanding federal_income_tax liabilities for and in a letter submitted with his dollar_figure oic petitioner threatened to file for bankruptcy petitioner again threatened to file for bankruptcy at the date sec_6330 hearing and stated he would file for bankruptcy in date nearly months in the future petitioner argues respondent abused his discretion by not accepting either of petitioner’s oics mr august determined that petitioner’s rcp was dollar_figure petitioner did not assign any error to mr august’s determination of petitioner’s dollar_figure rcp in his petition rule b consequently petitioner’s dollar_figure and dollar_figure oics failed to exceed his rcp however once petitioner threatened to file for bankruptcy mr august took into account the potential impact of bankruptcy on petitioner’s rcp when making his determination to reject petitioner’s oics and sustain the proposed levy when a taxpayer threatens bankruptcy the impact of bankruptcy on the internal revenue service’s irs ability to collect must be considered offers in compromise before bankruptcy irm pt date while irs officers are evaluating the acceptability of an oic when the threat of bankruptcy is a consideration the irm instructs them to determine the rcp of the taxpayer id pt the irm further states that analysis of the collectibility if bankruptcy were filed along with a financial analysis and a determination of liabilities that would be fully discharged should result in the information necessary to make an informed decision regarding the offer and to attempt negotiation with the taxpayer id pt respondent’s determination regarding whether petitioner’s unpaid federal_income_tax liabilities could be collected by levy if petitioner were to file for bankruptcy required an interpretation of bankruptcy law if respondent’s determination was based on erroneous views of the law and petitioner’s unpaid federal_income_tax liabilities could not be collected by levy then we must reject respondent’s view and find that there was an abuse_of_discretion see 122_tc_287 citing 121_tc_111 and ramsdell v commissioner t c memo it is undisputed that petitioner’s federal_income_tax liability of approximately dollar_figure as of date would not be discharged in a bankruptcy filed in date it is also undisputed that petitioner’s and federal_income_tax liabilities would be discharged in such a bankruptcy respondent disputes petitioner’s contention that petitioner’s federal_income_tax liability of approximately dollar_figure as of date would be discharged in such a bankruptcy we need not decide whether the federal_income_tax liability would be discharged assuming arguendo that petitioner’s federal_income_tax liabilities for all years except would be discharged in bankruptcy dollar_figure4 would be collectible in personam from petitioner see iannone v commissioner supra pincite citing 501_us_78 this exceeds the dollar_figure oic petitioner made and accordingly respondent did not abuse his discretion when he refused to accept petitioner’s dollar_figure oic next petitioner made an oic of dollar_figure both parties agree that petitioner had net realizable equity in assets of dollar_figure petitioner asserts that these assets would be exempt from the bankruptcy_estate assuming arguendo that petitioner’s assertion is true and the assets composing petitioner’s net realizable equity in assets of dollar_figure would be exempt from the bankruptcy_estate these assets would remain encumbered by the valid federal tax_liens see iannone v commissioner supra pincite respondent’s federal tax_liens for and have been stipulated and are not at issue as we stated in iannone federal tax_liens are not extinguished by personal discharge_in_bankruptcy any existing federal tax_liens remain in effect and attach to assets owned before the date of filing the bankruptcy petition iannone v commissioner supra pincite citing u s c sec_522 and 27_f3d_365 9th cir a preexisting lien on petitioner owed dollar_figure in date property however remains enforceable against that property even after an individual’s personal liability has been discharged even if petitioner’s federal_income_tax liabilities were discharged in personam for all years except dollar_figure and all of petitioner’s assets dollar_figure were exempt from the bankruptcy_estate the sum of the amounts collectible from petitioner in personam and in rem would exceed petitioner’s oic of dollar_figure respondent would be able to collect the federal_income_tax liability of approximately dollar_figure from petitioner in personam additionally respondent would be able to collect dollar_figure from petitioner in rem using assets exempt from petitioner’s estate because the federal tax_liens for and precede petitioner’s hypothetical date bankruptcy filing and those liens attached to the exempt assets accordingly respondent did not abuse his discretion when he refused to accept petitioner’s dollar_figure oic in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
